Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10/847,128. This is a statutory double patenting rejection.
In the earlier patent, claim 8 covers in section b) the subjected matter of items b and c.  Although the arrangement of limitations are slightly different there is an item for item match. 
Claim 9-18 exactly overlap claims 9-17 in the earlier patent. 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-18 is so closely related to the applicant’s earlier claims that this subject matter is not allowable.  The claims can be amended potentially to distinguish over the applicant’s own earlier patented claims. 
Claims 1-8 and  are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowable for a guitar case comprising: 
a) a body for placement of a guitar; 
b) a translucent or transparent window where a portion of the guitar is visible from outside of the case; and 
c) a speaker; wherein the guitar placed inside of the case is configured to play over the speaker with a wired or wireless connection.
The closest related disclosure is the string of patents: 10/783,862, 10,783,862, 10,847,128, which are continuous with the current application.  Claim 1 claims closely related subject matter with each of the claims found in the cited patents, but claim 1 does not cite the exact same set of limitations.  Claim 1 cites a translucent or transparent window without citing a door. Claim 1 distinguishes over the earlier patented claims by a broader set limitations that distinguishes over the closest related  prior. 
Claims 2-8 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 20 is allowable for 20 a decorative fixture for mounting on a wall comprising:
a) a hollow body; 
b) a door pivotally attached to the body; 
c) a translucent or transparent window on the door; and 
d) a speaker placed on the door; and 
e) a touch screen; 
wherein a user can pair a guitar with the speaker to play music.  
Claim 20 distinguishes the applicant’s own earlier claim 18 for the citation of item e) and the attached wherein clause.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 1, 2022